DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/16/2020 has been considered. However, JP H04-219386A and JP 2005-231969A) listed in the IDS are not related arts because these two references are related to a method for pulling silicon single crystal from a melt, while the instantly claimed invention is a method for manufacturing a silicon carbide single crystal by a sublimating process. Therefore, JP H04-219386A and JP 2005-231969A are not related arts. 
Status of Claims
Claims 1-5 are cancelled. Independent claims 6 is amended. Claims 7-12 are withdrawn. Claims 6, 13 and 14 are currently examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al (US 20160040317 A1, “Ueta”), and further in view of Zhang et al (CN 107557872 A, machine translation, “Zhang”) and Kandler et al (US 20050178316 A1, “Kandler”).
Regarding claim 6, Ueta (entire document) teaches a method for manufacturing a silicon carbide single crystal 53 by sublimating a silicon carbide raw material 52 to grow a silicon carbide single crystal 53 on a seed crystal substrate 51 inside of at least a growth container and a heat-insulating container that surrounds the growth container and has a hole for temperature measurement (figs 1 and, 3-7, 0030-0032), the method comprising measuring a temperature of the growth container via the hole for temperature measurement when the silicon carbide single crystal is grown (0023 and claim 9). Ueta teaches the hole for temperature measurement for growing the silicon carbide single crystal as addressed above, but does not explicitly teach blocking the hole for temperature measurement with a blocking member when the silicon carbide single crystal is cooled after the growth of the silicon carbide single crystal is ended. However Zhang (entire document) teaches a method of producing a silicon carbide crystal, wherein a temperature measuring hole is blocked with a sealing plug (blocking member) after the crystal growth is complete, and then the silicon carbide single crystal is cooled (abstract, 0008, 0023 and claim 1). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ueta per teachings of Zhang in order to provide suitable conditions for the crystal treatment, through which the crystal internal stress is greatly reduced while shortening the crystal preparation period (Zhang abstract).
Ueta/Zhang teaches blocking the hole for temperature measurement by the blocking member as addressed above, but does not explicitly teach the hole being blocked by sliding the blocking member. However it is a known practice that an opening of a vessel is blocked/closed by sliding a closure member/plate as taught by Kandler (0025, 0033). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ueta/Zhang per teachings of Kandler for the benefit of providing means for closing the openings with different sizes or geometries (Kandler 0002 and 0025).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta / Zhang/ Kandler as applied to claim 6 above, and further in view of Xu et al (US 20170321345 A1, “Xu”).
Regarding claims 13 and 14, Ueta / Zhang/ Kandler teaches the blocking member as addressed above, but does not explicitly teach that the blocking member sealing plug) comprise any material of carbon, titanium, and tantalum. However it is a known practice that a thermal insulation insert made of fibrous graphite (carbon fiber material) is used for blocking an opening of a crystal growth system (fig 2, 0038 and 0041-0042). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ueta / Zhang/ Kandler per teachings of Xu in order to provide an apparatus and conditions for producing single crystals having high-quality (Xu 0002, 0018-0019). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that ‘The Office appears to assume that because Zhang does not explicitly disclose unblocking the temperature measuring hole after annealing, it necessarily follows that the temperature measuring hole remains blocked during cooling” have been considered, but not found persuasive. Zhang explicitly teaches that “1) after the crystal growth is complete… 3) blocking the temperature measuring hole… 5) select the cooling time… 6) temperature drops to room temperature”. Therefore there is no any assumption as applicant asserted because Zhang factually teaches blocking the hole after growing the crystal and then cooling the crystal, meeting the instantly claimed “blocking the hole for temperature measurement with a blocking member when the silicon carbide single crystal is cooled after the growth of the silicon carbide single crystal is ended.”
Applicant’s arguments that “one would not omit the heating annealing treatment of Zhang, which treatment is the gist of Zhang's invention…”  have been considered, but not found persuasive. It is firstly noted nowhere in the claim recites that “a heating annealing treatment” is performed or not performed, e.g., either “omitting” or “not omitting” the heating annealing treatment of Zhang does not affect Zhang’s teachings on meeting the instantly claimed limitations “blocking the hole for temperature measurement with a blocking member when the silicon carbide single crystal is cooled after the growth of the silicon carbide single crystal is ended”. It is well established that Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is further noted that the transitional term “comprising” is used in the instant claim. Therefore any additional steps/features/ elements/structures can be included in the process described by Zhang. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03). The instant claim does not exclude any other steps/features/ elements/ structures since the transitional phrase “comprising” is used. Moreover the argument concerning "Zhang… This disclosure strongly suggests that the temperature is measured without blocking the hole during the cooling" merely represents the counselor’s opinion, which is not supported by factual evidence, because nowhere in Zhang teaches “without blocking the hole during the cooling”. It is well established that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., temperature distribution, temperature gradient by the cooling, and preventing heat from escaping through the hole during the cooling, in relation to reduction of crystal strain or stress) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments with respect to the newly recited limitations have been fully considered but they are not persuasive, because the arguments do not apply to the new combination of the references being used in the current rejection provided above.. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US 20130269598 A1) teaches that an insulation 8 is used for blocking an opening of a growth crucible (figs 2-7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714